Name: Commission Regulation (EEC) No 717/92 of 23 March 1992 amending Regulation (EEC) No 2033/85 adapting the guaranteed total quantities of milk and milk products referred to in Article 5c of Regulation (EEC) No 804/68 and in Article 6 of Regulation (EEC) No 857/84
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  marketing
 Date Published: nan

 No L 78/6 Official Journal of the European Communities 24. 3 . 92 COMMISSION REGULATION (EEC) No 717/92 of 23 March 1992 amending Regulation (EEC) No 2033/85 adapting the guaranteed total quantities of milk and milk products referred to in Article 5c of Regulation (EEC) No 804/68 and in Article 6 of Regulation (EEC) No 857/84 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 374/92 (2), and in particular Article 5c (7) thereof, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (3), as last amended by Regulation (EEC) No 1639/91 (4), and in particular the second subparagraph of Article 6 (2) thereof, Whereas, as provided for in Regulations (EEC) No 804/68 and (EEC) No 857/84, the guaranteed total quantities of milk and milk products fixed in respect of deliveries to purchasers and of direct sales to consumption may be adjusted under certain conditions ; Whereas, in the light of statistical data recorded relating to farm production of yoghurts and other milk products and to take account of changes affecting direct sales to consumption of farm milk products in the Netherlands and in the United Kingdom, the total quantity fixed for direct sales to consumption should be increased and the guaranteed total quantity for these Member States should be reduced accordingly ; whereas Commission Regulation (EEC) No 2033/85 (*), as last amended by Regulation (EEC) No 1 867/90 (6), should be amended accordingly ; Whereas the provisions set out in this Regulation should be adopted as a matter of urgency ; whereas, therefore, it should enter into force as soon as possible ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 s Article 1 of Regulation (EEC) No 2033/85 is hereby amended as follows : 1 . The following subparagraph is added to paragraph 1 : 'For the period from 1 April 1991 to 31 March 1992, the guaranteed total quantity in point (f) of the third subparagraph of Article 5c (3) of Regulation (EEC) No 804/68 shall be reduced  for the Netherlands to : 1 1 248,260  for the United Kingdom to : 14 392,824'. 2. The following subparagraph is added to paragraph 2 : 'For the period from 1 April 1991 to 31 March 1992, the total quantity in the Annex to Regulation (EEC) No 857/84 shall be increased  for the Netherlands to : 102,307  for the United Kingdom to : 392,868'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p. 13. (2) OJ No L 41 , 18 . 2. 1992, p. 9. (3)' OJ No L 90, 1 . 4. 1984, p. 13 . 0 OJ No L 150, 15. 6 . 1991 , p. 35. 0 OJ No L 192, 24. 7. 1985, p. 9. (Ã  OJ No L 170, 3. 7. 1990, p. 38.